Exhibit 10.1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of December 13th, 2005 by and among PriceSmart, Inc., a Delaware
corporation (“PriceSmart”), and PSC, S.A. , a Panama corporation (“PSC”). For
purposes of this Agreement, each of PriceSmart and PSC are referred to as a
“Party,” and collectively, as the “Parties.”

W I T N E S S E T H:

WHEREAS, PSC desires to sell seventy-five (75) shares of Class A capital stock
of PriceSmart Jamaica (SL), Inc., a St. Lucia corporation (“PSMT Jamaica”), and
PriceSmart desires to purchase from PSC those shares on the terms and conditions
set forth in this Agreement;

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

1. AGREEMENT TO PURCHASE AND SELL STOCK. PSC agrees to sell to PriceSmart at the
Closing (as defined in Section 2), and PriceSmart agrees to purchase from PSC at
the Closing, seventy-five (75) ordinary Class A PSMT Jamaica shares with par
value of one U.S. Dollar ($1) (the “Purchased Shares”) payable by PriceSmart
delivering to PSC, at the Closing, a cashiers check or wire transfer order in
the amount of six hundred seventy-five thousand, seven hundred fifty dollars
even (US$675,750.00).

2. CLOSING. The purchase and sale of the Purchased Shares will take place at the
offices of PriceSmart at 9740 Scranton Road, San Diego, CA 92121, on
December 16, 2005, or at such other time and place on which PriceSmart and PSC
mutually agree (which time and place are referred to in this Agreement as the
“Closing”).

2.1 At the Closing, PSC will deliver to PriceSmart its share certificate,
properly endorsed to PriceSmart or its designee, representing the Purchased
Shares.

2.2 At the Closing, PriceSmart will deliver to PSC a check in the amount of six
hundred seventy-five thousand, seven hundred fifty dollars even (US$675,750.00).

3. MUTUAL REPRESENTATIONS AND WARRANTIES. The Parties hereby represent and
warrant, as follows:

3.1 DISCLOSURE OF INFORMATION. Each Party has received, or has had full access
to, all the information it considers necessary or appropriate to make an
informed investment decision with respect to the Purchased Shares. Each Party
has had an opportunity to ask questions and receive answers from PriceSmart,
PSMT Jamaica or PSC, as the case may be, regarding the terms and conditions of
the Purchased Shares and to obtain additional information (to the extent
PriceSmart, PSMT Jamaica or PSC possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to such Party or to which such Party had access. The foregoing,
however, does not in any way limit or modify the representations and warranties
made by such Party in this Agreement.



--------------------------------------------------------------------------------

3.2 ORGANIZATION, GOOD STANDING AND QUALIFICATION. Each Party is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and as proposed to be
conducted. Each Party is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
material adverse effect on its business or properties.

3.3 AUTHORIZATION. All corporate action on the part of each Party and its
officers, directors and stockholders, necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of each
Party hereunder and the transactions contemplated hereby have been taken, and
this Agreement has been duly executed and delivered by each Party and
constitutes a valid and legally binding obligation of each Party, enforceable in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
(ii) the effect of rules of law governing the availability of equitable
remedies.

3.4 NO CONFLICTS WITH OTHER AGREEMENTS. The execution, delivery and performance
by each Party of this Agreement will not violate or be in conflict with, result
in a breach of or constitute (with or without notice or lapse of time or both) a
default under (i) any provision of PriceSmart’s certificate of incorporation or
bylaws as they shall be in effect; (ii) any provision of any judgment, decree or
order to which PriceSmart is a party or by which it is bound; (iii) any material
contract, obligation or commitment to which PriceSmart is a party or by which it
is bound; or (iv) any statute, rule or governmental regulation applicable to
PriceSmart.

4. REPRESENTATIONS AND WARRANTIES OF PSC. PSC hereby represents and warrants to
PriceSmart that it owns exactly seventy-five (75) Class A shares of PSMT
Jamaica, free and clear of all liens, encumbrances and any liabilities, except
as may be created hereby. Other than the Purchased Shares, PSC owns no
additional shares of capital stock of, or any other interest in, PSMT Jamaica.
In addition, PSC has no options, warrants or other rights to acquire shares of
capital stock of, or any other interest in, PSMT Jamaica. Following the Closing,
PSC will have transferred all of its right, title and interest in PSMT Jamaica
to PriceSmart and will have no outstanding claims against PriceSmart or PSMT
Jamaica.

5. CONDITIONS TO CLOSING.

5.1 CONDITIONS TO OBLIGATIONS OF PRICESMART AT CLOSING. PriceSmart’s obligation
to purchase the Purchased Shares at the Closing is subject to the fulfillment to
PriceSmart’s satisfaction, on or prior to the Closing, of all of the following
conditions, any of which may be waived by PriceSmart:

(a) REPRESENTATIONS AND WARRANTIES TRUE; PERFORMANCE OF OBLIGATIONS. The
representations and warranties made by PSC in Sections 3 and 4 hereof shall be
true and correct in all material respects at the Closing with the same force and
effect as if they had been made on and as of said date and PSC shall have
performed and complied in all material respect with all obligations and
conditions herein



--------------------------------------------------------------------------------

required to be performed or complied with by it on or prior to the Closing, and
a certificate duly executed by an officer of PSC, to the effect of the
foregoing, shall have been delivered to PriceSmart.

(b) QUALIFICATIONS, LEGAL INVESTMENT. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state or country that are required in connection with the lawful sale of
the Purchased Shares shall have been duly obtained and shall be effective on and
as of the Closing

5.2 CONDITIONS TO OBLIGATIONS OF PSC AT CLOSING. The obligations of PSC to sell
the Purchased Shares to be sold at the Closing is subject to the fulfillment to
PSC’s satisfaction on or prior to the Closing of the following conditions, any
of which may be waived by PSC:

(a) REPRESENTATIONS AND WARRANTIES TRUE; PERFORMANCE OF OBLIGATIONS. The
representations and warranties made by PriceSmart in Sections 3 and 4 hereof
shall be true and correct in all material respects at the date of the Closing
with the same force and effect as if they had been made on and as of the date
hereof. PriceSmart shall have performed and complied with all agreements and
conditions herein required to be performed or complied with by it on or before
the Closing and a certificate duly executed by an officer of PriceSmart, to the
effect of the foregoing, shall be delivered to PSC.

(b) QUALIFICATIONS, LEGAL INVESTMENT. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state or country that are required in connection with the lawful sale and
issuance of the Purchased Shares shall have been duly obtained and shall be
effective on and as of the Closing. At the time of the Closing the sale and
issuance of the Purchased Shares shall be legally permitted by all laws and
regulations to which PriceSmart or PSC are subject.

6. MISCELLANEOUS.

6.1 SURVIVAL OF WARRANTIES. The representations, warranties and covenants of the
Parties contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of PriceSmart or PSC, as the case may be.

6.2 SUCCESSORS AND ASSIGNS. Neither Party shall assign or transfer any of its
rights or obligations under this Agreement without the other Party’s prior
written consent which shall not be unreasonably withheld, except that PriceSmart
may assign its rights hereunder to any subsidiary without the consent of any
other Party. Subject to this restriction on assignment, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns.

6.3 GOVERNING LAW. This Agreement shall be governed by and construed under the
internal laws of the State of California, U.S.A. as applied to agreements among
California residents entered into and to be performed entirely within
California, without reference to principles of conflict of laws or choice of
law.



--------------------------------------------------------------------------------

6.4 COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

6.5 HEADINGS. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections and paragraphs shall,
unless otherwise provided, refer to sections and paragraphs hereof.

6.6 NOTICES. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be mailed, telecopied, sent
by overnight courier or delivered to the Party to receive such notice at the
address specified on the signature page hereto or at such other address as any
Party may designate by giving ten (10) days advance written notice to all other
Parties. All such notices and communications shall, when mailed, telecopied or
sent by overnight courier, be effective when deposited in the mails, delivered
to the courier, or transmitted by telecopier with confirmation of transmission,
respectively.

6.7 NO FINDER’S FEES. PriceSmart and PSC represent that they neither are, nor
will be, obligated for any finder’s or broker’s fee or commission in connection
with this transaction. PSC agrees to indemnify and to hold harmless PriceSmart
from any liability for any commission or compensation in the nature of a
finders’ or broker’s fee (and any asserted liability) for which PSC is
responsible. PriceSmart agrees to indemnify and hold harmless PSC from any
liability for any commission or compensation in the nature of a finder’s or
broker’s fee (and any asserted liability) for which PriceSmart or any of its
officers, employees or representatives is responsible.

6.8 AMENDMENTS AND WAIVERS. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of PriceSmart and PSC.

6.9 EXPENSES. Each of the Parties shall pay its own fees and expenses incurred
in entering into this Agreement. If any arbitration or other action at law or
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

6.10 SEVERABILITY. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

6.11 ENTIRE AGREEMENT. This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the Parties with respect to the
subject matter hereof.



--------------------------------------------------------------------------------

6.12 FURTHER ASSURANCES. From and after the date of this Agreement, upon the
request of any of the Parties, the other Parties shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.

6.13 ARBITRATION. All disputes and claims concerning the validity,
interpretation, performance, termination and/or breach of this Agreement
(“Dispute(s)”) shall be referred for final resolution to arbitration in Miami,
Florida, U.S.A. under the UNCITRAL Rules (“Rules”) as administered by the
American Arbitration Association. The Parties hereby agree that arbitration
hereunder shall be the Parties’ exclusive remedy and that the arbitration
decision and award, if any, shall be final, binding upon, and enforceable
against, the Parties, and may be confirmed by the judgment of a court of
competent jurisdiction. In the event of any conflict between the Rules and this
Section, the provisions of this Section shall govern.

6.14 CONFIDENTIALITY. The Parties agree not to disclose the price and related
terms of the purchase and sale affected hereby, unless disclosure of the same is
required by any applicable law.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

PriceSmart, Inc.,

a Delaware corporation

   

PSC, S.A.,

a Panama Corporation

/s/ John M. Heffner     /s/ Edgar Zurcher Gurdián

John Heffner,

Executive Vice President/CFO

   

Edgar Zurcher Gurdián,

President

Address for Notice:

9740 Scranton Road

San Diego, CA 92121

Telephone: (858) 404-8813

Facsímile: (858) 404-8828

   

Address for Notice:

Zurcher, Odio, Raven

Escazu, Guachipelin

Edificio Los Balcones, 4to. Piso Plaza Roble

San Jose, Costa Rica

Telephone: (506) 201-3813

Facsimile: (506) 201-7150